Exhibit 10.1

EXECUTIVE EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (the “Agreement”) is entered into as of this 14th day
of July, 2008 by and between Scott E. Landers (the “Executive”) and Monotype
Imaging Inc., a Delaware corporation (the “Company”).

W I T N E S S E T H:

WHEREAS, the Company desires to employ the Executive, and the Executive desires
to obtain employment with the Company;

NOW, THEREFORE, in consideration of the mutual promises and covenants herein
contained, the parties hereto agree as follows:

1. Effective Date; Employment. Subject to the provisions of Section 5, the
Company agrees to employ Executive and Executive agrees to become an employee
and perform services for the Company, effective as of July 1, 2008, upon the
terms and conditions hereinafter set forth.

2. Duties; Extent of Service. During Executive’s employment under this
Agreement, Executive (a) shall serve as an employee of the Company with the
title and position of Chief Financial Officer/Senior Vice President, reporting
to the Board of Directors (or the Chief Executive Officer, as appropriate) of
the Company, (b) shall have such executive responsibilities consistent with the
foregoing title and position as the Board of Directors (or the Chief Executive
Officer, as appropriate) of the Company shall from time to time designate,
provided that, in all cases Executive shall be subject to the oversight and
supervision of the Board of Directors (or the Chief Executive Officer, as
appropriate) of the Company in the performance of his duties, (c) upon the
request of the Board of Directors (or the Chief Executive Officer, as
appropriate) of the Company, shall serve as an officer and/or director of any of
the Company’s subsidiaries, and (d) shall render all services reasonably
incident to the foregoing. Executive hereby accepts such employment, agrees to
serve the Company in the capacities indicated, and agrees to use Executive’s
reasonable best efforts in, and shall devote Executive’s full working time,
attention, skill and energies to, the advancement of the interests of the
Company and its subsidiaries and the performance of Executive’s duties and
responsibilities hereunder. The foregoing, however, shall not be construed as
preventing Executive from (i) engaging in religious, charitable or other
community or non-profit activities, or (ii) managing Executive’s personal
investments and business interests, in each case in a manner that does not
impair Executive’s ability to fulfill Executive’s duties and responsibilities
under this Agreement (the activities described in clauses (i) and (ii), the
“Permitted Activities”). The Executive shall serve as the principal financial
officer of the Company.

3. Salary and Bonus.

(a) During Executive’s employment under this Agreement, the Company shall pay
Executive a salary at the annual rate of $250,000 per annum (the “Base Salary”).
Such Base Salary shall be subject to withholding under applicable law, and shall
be payable in periodic installments in accordance with the Company’s usual
payroll practice for executive officers of the Company as in effect from time to
time.



--------------------------------------------------------------------------------

(b) Executive shall be eligible to participate in any group bonus or other group
performance plan established by the Board of Directors from time to time for
senior management of the Company.

4. Benefits.

(a) During Executive’s employment under this Agreement, Executive shall be
entitled to participate in any and all medical, pension, profit sharing, dental
and life insurance plans and disability income plans, retirement arrangements
and other employment benefits, including option plans, as in effect from time to
time for similarly situated senior management of the Company generally. Such
participation shall be subject to (i) the terms of the applicable plan documents
(including, as applicable, provisions granting discretion to the Board of
Directors of the Company or any administrative or other committee provided for
therein or contemplated thereby), and (ii) generally applicable policies of the
Company. Executive shall be eligible to participate in all such plans and other
benefits as of the Effective Date.

(b) During Executive’s employment under this Agreement, Executive shall be
entitled to earn paid vacation annually in accordance with the Company’s
practices for executive officers, as in effect from time to time.

(c) The Company shall promptly reimburse Executive for all reasonable business
expenses incurred by Executive during Executive’s employment hereunder in
accordance with the Company’s practices for senior executive officers of the
Company, as in effect from time to time.

(d) Except to the extent expressly provided in this Agreement, compliance with
the provisions of this Section 4 shall in no way create or be deemed to create
any obligation, express or implied, on the part of the Company or any of its
affiliates with respect to the continuation of any particular benefit or other
plan or arrangement maintained by them or their subsidiaries as of or prior to
the Effective Date or the creation and maintenance of any particular benefit or
other plan or arrangement at any time after the Effective Date.

5. Termination and Termination Benefits. Executive’s employment may terminate
without breach of this Agreement under the following circumstances:

(a) Termination by the Company for Cause. Executive’s employment may be
terminated for Cause without further liability on the part of the Company or any
affiliate thereof effective immediately upon a vote of the Board of Directors of
the Company (or determination by the Chief Executive Officer, as appropriate)
and written notice to Executive. Only the following shall constitute “Cause” for
such termination:

(i) any act, whether or not involving the Company or any of its affiliates or
their respective businesses, of fraud, gross misconduct or harassment that
materially and adversely affects the Company;



--------------------------------------------------------------------------------

(ii) any act of dishonesty, deceit or illegality, in any such case, materially
and adversely affecting the Company;

(iii) the commission of Executive of, or indictment of Executive for (A) a
felony, or (B) any misdemeanor involving moral turpitude (“indictment”, for
these purposes, meaning an indictment, or determination of probable cause in a
probable cause hearing or any other similar procedure pursuant to which an
initial determination of probable cause with respect to such offense is made),
if, in the case of an indictment, such indictment has material adverse affect on
the Company;

(iv) the commission, in the reasonable judgment of the Board of Directors of the
Company, of an act involving a violation of procedures or policies of the
Company which are material to the Company;

(v) a material and sustained failure of Executive to perform the duties and
responsibilities assigned or delegated under this Agreement, which such failure
continues for thirty (30) days after written notice has been given to the
Executive by the Board of Directors (or the Chief Executive Officer, as
appropriate);

(vi) gross negligence or willful misconduct by Executive related to his job
duties or responsibilities; or

(vii) a breach by Executive of any of Executive’s obligations under Section 6
below.

(b) Termination by Executive Other than for Good Reason. Executive’s employment
may be terminated by Executive without further liability on the part of
Executive (other than with respect to those provisions of this Agreement
expressly surviving such termination) by written notice to the Board of
Directors at least sixty (60) days prior to such termination; provided, however,
the Company may waive the notice period and accelerate the termination date
without converting the Termination by Executive into a Termination by the
Company.

(c) Termination by Executive for Good Reason. Subject to the payment of
Termination Benefits pursuant to Section 5(e) below, Executive’s employment also
may be terminated by Executive for Good Reason (as defined below). For purposes
of this Agreement, “Good Reason” shall mean that the Executive has complied with
the “Good Reason Process” (hereinafter defined) following the occurrence of any
of the following events: (i) a material diminution in the Executive’s
responsibilities, authority or duties; (ii) a material diminution in the
Executive’s Base Salary except for across-the-board salary reductions based on
the Company’s financial performance similarly affecting all or substantially all
senior management employees of the Company; (iii) a material change in the
geographic location at which the Executive provides services to the Company; or
(iv) the material breach of this Agreement by the Company. “Good Reason Process”
shall mean that (i) the Executive reasonably determines in good faith that a
“Good Reason” condition has occurred; (ii) the Executive notifies the Company



--------------------------------------------------------------------------------

in writing of the occurrence of the Good Reason condition within 60 days of the
occurrence of such condition; (iii) the Executive cooperates in good faith with
the Company’s efforts, for a period not less than 30 days following such notice
(the “Cure Period”), to remedy the condition; (iv) notwithstanding such efforts,
the Good Reason condition continues to exist; and (v) the Executive terminates
his employment within 60 days after the end of the Cure Period. If the Company
cures the Good Reason condition during the Cure Period, Good Reason shall be
deemed not to have occurred.

(d) Termination by the Company Without Cause. Subject to the payment of
Termination Benefits pursuant to Section 5(e), Executive’s employment may be
terminated without Cause by the Company by a vote of the Board of Directors of
the Company (or determination by the Chief Executive Officer, as appropriate)
upon written notice to Executive. It is expressly agreed and understood that if
Executive’s employment is terminated by the Company without Cause as provided in
this Section 5(d), it shall not impair, limit or otherwise affect Executive’s
Continuing Obligations (as defined below).

(e) Certain Termination Benefits. Unless otherwise specifically provided in this
Agreement or otherwise required by law, all compensation and benefits payable to
Executive under this Agreement shall terminate on the date of termination of
Executive’s employment under this Agreement. Notwithstanding the foregoing, in
the event of termination of Executive’s employment with the Company pursuant to
Section 5(c) or Section 5(d) above, the Company shall provide to Executive the
following termination benefits (“Termination Benefits”):

(i) continuation of salary at a rate equal to one-hundred (100%) of Executive’s
Base Salary as in effect on the date of termination for a period of twelve
months (payment shall be subject to withholding under applicable law and shall
be made in periodic installments in accordance with the Company’s usual payroll
practice for executive officers of the Company as in effect from time to time)
with the first payment starting on the first payroll date that occurs 30 days
after the Termination Date;

(ii) provided Executive elects and remains eligible for the continuation of
group health plan benefits pursuant to 29 U.S.C. § 1161 et seq. (commonly known
as “COBRA”), the Company will pay with the cost of the regular premium for such
benefits shared in the same relative proportion by the Company and Executive as
in effect on the date of termination from the date of termination until the
earlier of: (1) twelve months after the date of termination, or (2) the date
Executive is no longer eligible for COBRA; and

(iii) payment of the bonus that the Executive would have been entitled to
receive under the bonus or other performance plan referred to in Section 3(b)
had his employment not been terminated, prorated based on the number of days the
Executive was employed by the Company during the relevant bonus period. Such
payment shall be made to the Executive at the time bonuses under such plan are
generally paid to other participants but in no event later than March 15 of the
calendar year following the termination date.



--------------------------------------------------------------------------------

The Company shall have the right to terminate all of the Termination Benefits
set forth in Section 5(e)(i) and Section 5(e)(ii) in the event that Executive
fails to comply in any material respect with Executive’s Continuing Obligations
under this Agreement. Notwithstanding the foregoing, nothing in this
Section 5(e) shall be construed to affect Executive’s right to receive COBRA
continuation entirely at Executive’s own cost to the extent that Executive may
continue to be entitled to COBRA continuation after Executive’s right to cost
sharing under Section 5(e)(ii) ceases. The Company and Executive agree that the
Termination Benefits paid by the Company to Executive under this Section 5(e)
shall be in full satisfaction, compromise and release of any claims arising
exclusively out of any termination of Executive’s employment pursuant to
Section 5(c) or Section 5(d), and that the payment of the Termination Benefits
shall be contingent upon Executive’s delivery of a separation agreement in a
form satisfactory to the Company that shall include a general release of claims
in favor of the Company and related persons and entities (“Release Agreement”),
it being understood that no Termination Benefits shall be provided unless and
until such Release agreement becomes fully effective.

(f) Disability. The Company may terminate the Executive’s employment if he is
disabled and unable to perform the essential functions of the Executive’s then
existing position or positions under this Agreement with or without reasonable
accommodation for a period of 365 days (which need not be consecutive) in any
18-month period. If any question shall arise as to whether during any period the
Executive is disabled so as to be unable to perform the essential functions of
the Executive’s then existing position or positions with or without reasonable
accommodation, the Executive may, and at the request of the Company shall,
submit to the Company a certification in reasonable detail by a physician
selected by the Company to whom the Executive or the Executive’s guardian has no
reasonable objection as to whether the Executive is so disabled or how long such
disability is expected to continue, and such certification shall for the
purposes of this Agreement be conclusive of the issue. The Executive shall
cooperate with any reasonable request of the physician in connection with such
certification. If such question shall arise and the Executive shall fail to
submit such certification, the Company’s determination of such issue shall be
binding on the Executive. Nothing in this Section 5(f) shall be construed to
waive the Executive’s rights, if any, under existing law including, without
limitation, the Family and Medical Leave Act of 1993, 29 U.S.C. §2601 et seq.
and the Americans with Disabilities Act, 42 U.S.C. §12101 et seq.

(g) Death. Executive’s employment and all obligations of the Company hereunder
shall terminate in the event of the death of the Executive other than any
obligation to pay earned but unpaid Base Salary.

(h) Continuing Obligations. Notwithstanding termination of this Agreement as
provided in this Section 5 or any other termination of Executive’s employment
with the Company, Executive’s obligations under Section 6 hereof (collectively,
the “Continuing Obligations”) shall survive any termination of Executive’s
employment with the Company at any time and for any reason.

6. Confidentiality; Proprietary Rights; Non-Competition and Non-Solicitation.

(a) In the course of performing services on behalf of the Company (for purposes
of this Section 6 including all predecessors of the Company) and its affiliates,



--------------------------------------------------------------------------------

Executive has had and from time to time will have access to Confidential
Information (as defined below). Executive agrees (i) to hold the Confidential
Information in strict confidence, (ii) not to disclose the Confidential
Information to any person (other than in the regular business of the Company or
its affiliates), and (iii) not to use, directly or indirectly, any of the
Confidential Information for any purpose other than on behalf of the Company and
its affiliates or in connection with the Permitted Activities. All documents,
records, data, apparatus, equipment and other physical property, whether or not
pertaining to Confidential Information, that are furnished to Executive by the
Company, its affiliates or any subsidiary thereof or are produced by Executive
in connection with Executive’s employment will be and remain the sole property
of the Company, its affiliates or such subsidiary, as applicable. Upon the
termination of Executive’s employment with the Company and its subsidiaries for
any reason and as and when otherwise requested by the Company, all Confidential
Information (including, without limitation, all data, memoranda, customer lists,
notes, programs and other papers and items, and reproductions thereof relating
to the foregoing matters) in Executive’s possession or control, shall be
immediately returned to the Company. The term “Confidential Information” shall
mean all information pertaining to the Company, its affiliates or any subsidiary
thereof which is not publicly available or the disclosure of which could result
in a competitive or other disadvantage to the Company, its affiliates or any
subsidiary thereof. Confidential Information may include information, whether or
not patentable or copyrightable, in written, oral, electronic or other tangible
or intangible forms, stored in any medium, including, by way of example and
without limitation, trade secrets, ideas, concepts, designs, configurations,
specifications, drawings, blueprints, diagrams, models, prototypes, samples,
flow charts processes, techniques, formulas, software, improvements, inventions,
data, know-how, discoveries, copyrightable materials, marketing plans and
strategies, sales and financial reports and forecasts, cost and performance
data, debt arrangements, equity structure, purchasing and sales data, price
lists, customer lists, studies, reports, records, books, contracts, instruments,
surveys, computer disks, diskettes, tapes, computer programs, corporate
information, including, by way of example and without limitation, policies,
resolutions, negotiations or litigation, operational information, personnel
information and business plans, prospects and opportunities (such as possible
acquisitions or dispositions of businesses or facilities) which have been
discussed or considered by the management of the Company, its affiliates or any
subsidiary thereof (and of which Executive has knowledge). Confidential
Information includes information developed by Executive in the course of
Executive’s employment by the Company and its subsidiaries, as well as other
information to which Executive may have access in connection with Executive’s
employment. Confidential Information also includes the confidential information
of others with which the Company, its affiliates or any subsidiary thereof has a
business relationship. Notwithstanding the foregoing, Confidential Information
does not include information in the public domain, unless due to breach of
Executive’s duties under this Section 6(a).

(b) Executive hereby confirms that Executive is not bound by the terms of any
agreement that restricts in any way Executive’s use or disclosure of information
relevant to the business or activities in which the Company or its subsidiaries
are currently engaged in (“Company Business”) or Executive’s engagement in any
business. Executive represents to the Company that Executive’s execution of this
Agreement, Executive’s employment with the Company and the performance of
Executive’s proposed duties for the Company will not violate any obligations
Executive may have to any other party. In Executive’s work for the Company,
Executive will not disclose or make use of any information in violation of any
agreements with



--------------------------------------------------------------------------------

or rights of any such other party, and Executive will not bring to the premises
of the Company any copies or other tangible embodiments of non-public
information belonging to or obtained from any such previous employment or other
party.

(c) During and after Executive’s employment, Executive shall reasonably
cooperate with the Company in the defense, procurement, maintenance and
enforcement of (i) any claims or actions (other than those brought by Executive)
now in existence or which may be brought in the future against or on behalf of
the Company, its affiliates or any subsidiary thereof that relate to events or
occurrences that transpired while Executive was employed by the Company, and
(ii) Intellectual Property Rights (as defined below) in Company-Related
Developments (as defined below). Executive’s full cooperation in connection with
such claims or actions shall include, but not be limited to, being available to
meet with counsel to prepare for discovery or trial and to act as a witness at
mutually convenient times but shall not include, for any period after the
Executive’s employment with the Company has terminated, any activities that
materially interfere with the Executive’s new employment obligations. During and
after Executive’s employment, Executive also shall reasonably cooperate in
connection with any investigation or review of any federal, state or local
regulatory authority as any such investigation or review relates to events or
occurrences that transpired while Executive was employed by the Company (to the
extent such cooperation does not conflict with or impair Executive’s legal
rights in connection with any such matter). Executive will sign all papers,
including, without limitation, copyright applications, patent applications,
declarations, oaths, assignments of priority rights, and powers of attorney,
which the Company may reasonably deem necessary or desirable in order to protect
its rights and interests in any Company-Related Development. If the Company is
unable, after reasonable effort, to secure Executive’s signature on any such
papers, Executive hereby irrevocably designates and appoints each officer of the
Company as Executive’s agent and attorney-in-fact to execute and file any such
papers on Executive’s behalf as the Company may deem reasonably necessary or
desirable in order to properly assign to the Company all rights and interests of
Executive in any Company-Related Development. The Company shall reimburse
Executive for any reasonable out-of-pocket expenses incurred in connection with
Executive’s performance of obligations pursuant to this Section 6(c).

(d) Executive recognizes that the Company and its affiliates possess a
proprietary interest in all of the information described in Section 6(a) and
have the right and privilege to use, protect by copyright, patent or trademark,
or otherwise exploit the processes, ideas and concepts described therein to the
exclusion of Executive, except as otherwise agreed between the Company and
Executive in writing and subject to Executive’s ability to participate in the
Permitted Activities. Executive expressly agrees that all work performed by
Executive is on a “work for hire” basis, and Executive hereby does assign and
transfer, and will assign and transfer, to the Company and its successors and
assigns all of Executive’s right, title and interest in all works of authorship,
speeches, products, developments, inventions, discoveries, improvements, and
creative works (whether or not able to be protected by copyright, patent or
trademark) created during Executive’s employment with the Company that
(i) relate to the business of the Company or any subsidiary thereof or any
client of the Company or any subsidiary thereof or any of the products or
services being researched, developed, manufactured or sold by the Company or any
subsidiary thereof or which may be used with such products or services,
(ii) result from tasks assigned to Executive by the Company or any subsidiary
thereof;



--------------------------------------------------------------------------------

or (iii) result in any material manner from the use of premises or personal
property (whether tangible or intangible) owned, leased or contracted for by the
Company or any subsidiary thereof (collectively, “Company-Related
Developments”), and all related patents, patent applications, trademarks and
trademark applications, copyrights and copyright applications, and other
intellectual property rights in all countries and territories worldwide and
under any international conventions (“Intellectual Property Rights”). Executive
further agrees that any and all Company-Related Developments shall be promptly
disclosed to the Company.

(e) Executive agrees, while he is employed by the Company, to offer or otherwise
make known or available to it, as directed by the Board of Directors of the
Company without additional compensation or consideration, any business
prospects, contracts or other business opportunities that Executive may
discover, find, develop or otherwise have available to Executive that relate to
the Company Business and further agrees that any such prospects, contacts or
other business opportunities shall be the property of the Company.

(f) The Executive hereby agrees that during the period commencing on the date
hereof and ending on the date that is two years (or one year, if the Executive’s
employment has terminated pursuant to Section 5(c) or 5(d) above) (“Restricted
Period”) following the date of the termination of the Executive’s employment
with the Company or with any of its subsidiaries, the Executive will not,
without the express written consent of the Company, directly or indirectly,
anywhere in the United States or in any foreign country in which the Company (or
any subsidiary) has conducted business, is conducting business or, to the
Executive’s knowledge, is contemplating conducting business, engage in any
activity which is competitive with any of the business, activities, products or
services conducted or offered or contemplated to be conducted or offered by the
Company or its subsidiaries during any period in which the Executive serves as
an officer or employee of the Company or any of its subsidiaries, or participate
or invest in, or provide or facilitate the provision of financing to, or assist
(whether as owner, part-owner, shareholder, member, partner, director, officer,
trustee, employee, agent or consultant, or in any other capacity), any business,
organization or person other than the Company (or any subsidiary or affiliate of
the Company), and including any such business, organization or person involving,
or which is, a family member of the Executive, whose business, activities,
products or services are competitive with any of the business, activities,
products or services conducted or offered by the Company or its subsidiaries
during any period in which the Executive serves as an officer or employee of the
Company or any of its subsidiaries. Without implied limitation, the foregoing
covenant shall be deemed to prohibit for the applicable Restricted Period
(a) hiring or engaging or attempting to hire or engage for or on behalf of the
Executive or any other person or entity, any officer or employee of the Company
or any of its direct and/or indirect subsidiaries, or any former employee of the
Company and any of its direct and/or indirect subsidiaries who was employed
during the six (6) month period immediately preceding the date of such attempt
to hire or engage, other than by general solicitation through advertisements,
(b) encouraging for or on behalf of the Executive or any other person or entity,
any such officer or employee to terminate his or her relationship or employment
with the Company or any of its direct or indirect subsidiaries, other than by
general solicitation through advertisements, (c) soliciting for or on behalf of
Executive or any other person or entity any client of the Company or any of its
direct or indirect subsidiaries, or any former client of the Company or any of
its direct or indirect subsidiaries and affiliates who was a client during the
six (6) month period immediately preceding the date of such solicitation, to



--------------------------------------------------------------------------------

purchase any product or service competitive with any product or service offered
by the Company or, to the knowledge of the Executive, planned to be offered by
the Company, and (d) diverting to any person (as hereinafter defined) any client
or business opportunity of the Company or any of any of its direct or indirect
subsidiaries.

Notwithstanding anything herein to the contrary, the Executive may make passive
investments in any enterprise the shares of which are publicly traded if such
investment constitutes less than two percent (2%) of the equity of such
enterprise.

Neither the Executive nor any business entity controlled by the Executive is a
party to any contract, commitment, arrangement or agreement which could,
following the date hereof, restrain or restrict the Company or any subsidiary of
the Company from carrying on its business or restrain or restrict the Executive
from performing his employment obligations, and as of the date of this Agreement
the Executive has no business interests whatsoever in or relating to the
industries in which the Company or its subsidiaries currently engage, and other
than passive investments in the shares of public companies of less than two
percent (2%).

(g) Executive acknowledges that the provisions of this Section 6 are integral
parts of Executive’s employment arrangements with the Company.

7. Parties in Interest; Certain Remedies. It is specifically understood and
agreed that Section 6 of this Agreement is intended to confer a benefit,
directly or indirectly, on the Company, its affiliates and their direct and
indirect subsidiaries, and that any breach of any of the provisions of Section 6
by Executive will result in irreparable injury to the Company, its affiliates
and their direct and indirect subsidiaries, that the remedy at law alone will be
an inadequate remedy for such breach and that, in addition to any other remedy
it may have, the Company, its affiliates and their direct and indirect
subsidiaries shall be entitled to enforce the specific performance of this
Agreement by Executive through both temporary and permanent injunctive relief
without the necessity of posting a bond or proving actual damages, but without
limitation of their right to damages and any and all other legal and equitable
remedies available to them, it being understood that injunctive relief is in
addition to, and not in lieu of, such other remedies.

8. Dispute Resolution. Without limitation of Section 7, all disputes, claims, or
controversies arising out of or relating to this Agreement or any other
agreement executed and delivered pursuant to this Agreement or the negotiation,
validity or performance hereof and thereof or the transactions contemplated
hereby and thereby, or the rights and obligations of the parties hereunder or
thereunder, that are not resolved by mutual agreement shall be resolved solely
and exclusively by binding arbitration to be conducted before JAMS/Endispute,
Inc. or its successor. The arbitration shall be held in Boston, Massachusetts
before a single arbitrator and shall be conducted in accordance with the rules
and regulations promulgated by JAMS/Endispute, Inc. unless specifically modified
herein.

9. Notices. All notices, requests, demands and other communications hereunder
shall be in writing and shall be deemed to have been duly given if delivered
personally or mailed by certified or registered mail (return receipt requested)
as follows:



--------------------------------------------------------------------------------

To the Company:    Monotype Imaging Inc.    500 Unicorn Park Drive    Woburn, MA
01801    Attn: President    With a copy to: General Counsel    Facsimile No.:
781-970-6001 To Executive:    Scott E. Landers    c/o Monotype Imaging Inc.   
500 Unicorn Park Drive    Woburn, MA 01801

or to such other address of which any party may notify the other parties as
provided above. Notices shall be effective as of the date of such delivery or
mailing.

10. Scope of Agreement. The parties acknowledge that the time, scope, geographic
area and other provisions of Section 6 have been specifically negotiated by
sophisticated parties and agree that all such provisions are reasonable under
the circumstances of the transactions contemplated hereby, and are given as an
integral and essential part of the transactions contemplated hereby. Executive
has been advised to independently consult with counsel concerning the
reasonableness and propriety of the covenants contained herein, with specific
regard to the business to be conducted by Company and its subsidiaries and
affiliates, and represents that the Agreement is intended to be, and shall be,
fully enforceable and effective in accordance with its terms.

11. Severability. In the event that any covenant contained in this Agreement
shall be determined by any court of competent jurisdiction to be unenforceable
by reason of its extending for too great a period of time or over too great a
geographical area or by reason of its being too extensive in any other respect,
it shall be interpreted to extend only over the maximum period of time for which
it may be enforceable and/or over the maximum geographical area as to which it
may be enforceable and/or to the maximum extent in all other respects as to
which it may be enforceable, all as determined by such court in such action.

12. Insurance; Indemnification. The Company shall maintain directors and
officers liability insurance with such coverage and other terms and conditions
as the Board of Directors shall in good faith deem appropriate for the Company.
The Company shall also indemnify Executive to the maximum extent permitted under
applicable law against all liabilities and expenses, including amounts paid in
satisfaction of judgments, in compromise, or as fines and penalties, and counsel
fees, reasonably incurred by Executive in connection with the defense or
disposition of any civil, criminal, administrative or investigative action, suit
or other proceeding, whether civil or criminal, in which he may be involved or
with which he may be threatened, while an officer or director of the Company or
any of its subsidiaries or thereafter, by reason of Executive’s being or having
been an officer or director of the Company or any of its subsidiaries. Expenses
(including attorney’s fees) incurred by Executive in defending any such action,
suit or other proceeding shall be paid by the Company in advance of the final
disposition of such action suit, or proceeding upon receipt of any undertaking
by or on behalf of Executive to repay such amount if it shall be ultimately
determined that he is not entitled to be indemnified by the



--------------------------------------------------------------------------------

Company. The right of indemnification provided herein shall not be exclusive of
or affect any other rights to which Executive may be entitled. The provisions
hereof shall survive expiration or termination of this Agreement for any reason
whatsoever.

13. Miscellaneous. This Agreement shall be governed by and construed under the
laws of the Commonwealth of Massachusetts, without consideration of its choice
of law provisions, and shall not be amended, modified or discharged in whole or
in part except by an agreement in writing signed by both of the parties hereto.
The failure of either of the parties to require the performance of a term or
obligation or to exercise any right under this Agreement or the waiver of any
breach hereunder shall not prevent subsequent enforcement of such term or
obligation or exercise of such right or the enforcement at any time of any other
right hereunder or be deemed a waiver of any subsequent breach of the provision
so breached, or of any other breach hereunder. This Agreement shall inure to the
benefit of, and be binding upon and assignable to, successors of the Company by
way of merger, consolidation or sale and may not be assigned by Executive. This
Agreement supersedes and terminates all prior understandings and agreements
between the parties (or their predecessors) relating to the subject matter
hereof. For purposes of this Agreement, the term “person” means an individual,
corporation, partnership, association, trust or any unincorporated organization;
a “subsidiary” means any corporation more than 50 percent of whose outstanding
voting securities, or any partnership, joint venture or other entity more than
50 percent of whose total equity interest, is directly or indirectly owned by
such person; and an “affiliate” of a person shall mean, with respect to a person
or entity, any person or entity which directly or indirectly controls, is
controlled by, or is under common control with such person or entity.

14. Section 409A.

(a) Anything in this Agreement to the contrary notwithstanding, if at the time
of the Executive’s separation from service within the meaning of Section 409A of
the Code, the Company determines that the Executive is a “specified employee”
within the meaning of Section 409A(a)(2)(B)(i) of the Code, then to the extent
any payment or benefit that the Executive becomes entitled to under this
Agreement would be considered deferred compensation subject to the 20 percent
additional tax imposed pursuant to Section 409A(a) of the Code as a result of
the application of Section 409A(a)(2)(B)(i) of the Code, such payment shall not
be payable and such benefit shall not be provided until the date that is the
earlier of (A) six months and one day after the Executive’s separation from
service, or (B) the Executive’s death. If any such delayed cash payment is
otherwise payable on an installment basis, the first payment shall include a
catch-up payment covering amounts that would otherwise have been paid during the
six-month period but for the application of this provision, and the balance of
the installments shall be payable in accordance with their original schedule.

(b) The parties intend that this Agreement will be administered in accordance
with Section 409A of the Code. To the extent that any provision of this
Agreement is ambiguous as to its compliance with Section 409A of the Code, the
provision shall be read in such a manner so that all payments hereunder comply
with Section 409A of the Code. The parties agree that this Agreement may be
amended, as reasonably requested by either party, and as may be necessary to
fully comply with Section 409A of the Code and all related rules and regulations
in order to preserve the payments and benefits provided hereunder without
additional cost to either party.



--------------------------------------------------------------------------------

(c) The determination of whether and when a separation from service has occurred
shall be made in accordance with the presumptions set forth in Treasury
Regulation Section 1.409A-1(h).

(d) The Company makes no representation or warranty and shall have no liability
to the Executive or any other person if any provisions of this Agreement are
determined to constitute deferred compensation subject to Section 409A of the
Code but do not satisfy an exemption from, or the conditions of, such Section.

[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Employment Agreement under
seal as of the date first set forth above.

 

COMPANY: MONOTYPE IMAGING INC. By:  

/s/ Douglas J. Shaw

Name:   Douglas J. Shaw Title:   President and Chief Executive Officer EXECUTIVE

/s/ Scott E. Landers

Scott E. Landers